Opinion filed January 7, 2021




                                      In The


        Eleventh Court of Appeals
                                    ___________

                                No. 11-20-00008-CR
                                    ___________

                 EUSABIO JOSE PEREZ, JR., Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 104th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 21822B


                      MEMORANDUM OPINION
      Appellant, Eusabio Jose Perez, Jr., waived his right to a trial by a jury and
entered an open plea of guilty to the offense of murder. After a contested hearing,
the trial court found Appellant guilty of the charged offense and assessed punishment
of seventy-five years’ imprisonment. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that he is
unable to raise any arguable issues. Counsel has provided Appellant with a copy of
the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of both
the reporter’s record and the clerk’s record. Counsel advised Appellant of his right
to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of his right to file a pro se petition for discretionary review in order to
seek review by the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1991).
         Appellant has not filed a pro se response to counsel’s Anders brief. Following
the procedures outlined in Anders and Schulman, we have independently reviewed
the record, and we agree that the appeal is without merit. Based upon our review of
the record, we agree with counsel that no arguable grounds for appeal exist.1
         We grant counsel’s motion to withdraw and affirm the judgment of the trial
court.
                                                                 PER CURIAM


January 7, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




         1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.

                                                    2